FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

LESLIE J. GRISHAM,                      
                 Plaintiff-Appellant,
                 v.
PHILIP MORRIS U.S.A., a
corporation; BROWN & WILLIAMSON               No. 03-55780
TOBACCO COMPANY CORP.,                         D.C. No.
individually and as successor to            CV-02-07930-SVW
the American Tobacco Company
and its predecessor in interest,
British American Tobacco
Industries, PLC,
              Defendants-Appellees.
                                        
        Appeal from the United States District Court
            for the Central District of California
        Stephen V. Wilson, District Judge, Presiding


MARIA CANNATA,                          
                Plaintiff-Appellant,
                v.                            No. 03-56018
PHILIP MORRIS USA, INC., aka                   D.C. No.
                                            CV-02-08026-ABC
Philip Morris; BROWN &
WILLIAMSON TOBACCO                              ORDER
CORPORATION,
             Defendants-Appellees.
                                        
        Appeal from the United States District Court
           for the Central District of California
        Audrey B. Collins, District Judge, Presiding

                             3779
3780           GRISHAM v. PHILIP MORRIS U.S.A.
                 Argued and Submitted
       December 10, 2004—San Francisco, California

                     Filed April 3, 2007

       Before: Jerome Farris, Dorothy W. Nelson, and
             Ronald M. Gould, Circuit Judges.

                     Per Curiam Order


                         COUNSEL

Martin Louis Stanley, Santa Monica, California, for plaintiff-
appellant Maria Cannata.

Frances M. Phares, Baum Hedlund, PC, Los Angeles, Califor-
nia; Daniel U. Smith, Law Office of Daniel U. Smith, Kent-
field, California, for plaintiff-appellant Leslie J. Grisham.

Murry R. Garnick, Arnold & Porter, LLP, Washington, D.C.;
Maurice A. Leiter, Arnold & Porter, LLP, Los Angeles, Cali-
fornia; Daniel P. Collins, Munger Tolles & Olson, LLP, Los
Angeles, California; Fred D. Heather, Amy W. Schulman,
DLA Piper, LLP, Los Angeles, California; Sheila B. Schuer-
man, Temple University School of Law, Philadelphia, Penn-
sylvania, for defendant-appellee Philip Morris.

Paul Crist, Jones Day, Cleveland, Ohio; Peter N. Larson,
Jones Day, San Francisco, California, for defendant-appellee
Brown & Williamson.


                          ORDER

PER CURIAM:

  In light of the California Supreme Court’s decision in
Grisham v. Philip Morris USA, Inc., ___ Cal. Rptr. 3d ___,
               GRISHAM v. PHILIP MORRIS U.S.A.           3781
No. S132772, 2007 WL 473678 (Cal. Feb. 15, 2007), and in
light of the Joint Report of the Parties Re: Decision of the
California Supreme Court on the Certified Questions, the
judgments of the district court are VACATED and we
REMAND to the district court for further proceedings consis-
tent with the opinion of the California Supreme Court.

   In light of the Joint Report of the Parties Re: Decision of
the California Supreme Court on the Certified Questions, we
also VACATE our previous order of March 16, 2007 calling
for supplemental briefing from the parties in Cannata v.
Philip Morris, 03-56018.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.